Citation Nr: 1416347	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-45 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to sleep apnea.  

3.  Entitlement to service connection for migraines, to include as secondary to sleep apnea.

4.  Entitlement to service connection for a left knee scar, status post cyst removal.

5.  Entitlement to service connection for facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from February 1984 to February 1988 and from December 1990 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of that hearing is or record. 

The Board notes that the Veteran perfected an appeal of the issue of entitlement to service connection for tinnitus.  A February 2013 rating decision granted service connection for tinnitus.  As there is no indication that the Veteran has disagreed with the rating or effective date assigned, that is considered to be a full grant of the benefit sought on appeal and that issue is no longer on appeal.  

The issues of entitlement to service connection for CAD and headaches are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  A January 2008 rating decision denied reopening a claim of entitlement to service connection for sleep apnea based on a finding that new and material evidence had not been submitted.  

2.  The evidence associated with the claims file subsequent to the January 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.  

3.  Sleep apnea had its onset during active service.  

4.  A left knee scar was incurred in active service.

5.  Facial scarring was aggravated by active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

3.  A left knee scar status post cyst removal was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

4.  Facial scarring was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim of entitlement to service connection for sleep apnea in January 2002.  An August 2002 rating decision denied service connection for sleep apnea on the basis that there was no indication that he was diagnosed with sleep apnea in service or that a current diagnosis of sleep apnea was secondary to a service-connected disability.  The Veteran did not appeal that decision.  The RO denied reopening of the claim of entitlement to service connection for sleep apnea in a March 2004 rating decision as new and material evidence had not been submitted.  The Veteran did not appeal that decision.  An August 2005 rating decision reopened the claim for service connection for sleep apnea and denied the claim based on a finding that there was no evidence that his sleep apnea was incurred in or aggravated by active service.  The Veteran did not appeal that decision.  A January 2008 rating decision denied reopening of the claim of entitlement to service connection for sleep apnea as new and material evidence had not been submitted.  The Veteran did not appeal that decision.  Therefore, those unappealed rating decision have become final.

The evidence of record at the time of the January 2008 rating decision included the Veteran's service medical records, which were silent for a diagnosis of sleep apnea while the Veteran was in active service, and VA Medical Center outpatient treatment records showing that the Veteran first sought treatment for symptoms of sleep apnea in 1997.  The evidence that has been added to the record since the January 2008 rating decision includes multiple lay statements from the Veteran's friends, to include fellow Marines, and family in which it has been reported that the Veteran experienced symptoms of sleep apnea, to include snoring and cessation of breathing during sleep, while he was in active service; a July 2009 letter from the New Mexico Center for Sleep Medicine, in which it was reported that the Veteran's sleep apnea was possibly related to the drainage of a peritonsillar abscess while the Veteran was in active service; and a June 2010 statement from the Veteran's commanding officer in service, who subsequently became a medical doctor, in which it was reported that based on his knowledge of the Veteran's symptoms in service and a review of the Veteran's medical records, it was his opinion that the Veteran's sleep apnea was present while he was in active service.  

The Board finds that the evidence that has been received since the January 2008 rating decision is new and material.  The evidence is not cummulative or redundant of evidence previously of record and it is sufficient to raise a reasonable possibility of substantiating the claim, especially when presumed creidble for the purpose of determining whether it is material.  Accordingly, the Board finds that reopening the claim of entitlement to service connection for sleep apnea is warranted. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (b) (2013).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Falzone v. Brown, 8 Vet. App. 398 (1995).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
Sleep Apnea

The Veteran has asserted that he has sleep apnea that had its onset during active service.  Specifically, the Veteran reported that he experienced symptoms of sleep apnea, such as significant snorring and cessation of breathing during sleep, while in active service. 

A review of the service medical records is silent for treatment for or a diagnosis of sleep apnea while the Veteran was in active service.  However, the Veteran has reported that he first experienced syptoms of excessive snoring and cessation of breathing during sleep while in active service.  He has reported that the symptoms have continued since separation from active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of sleep apnea and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.

A review of the post-service medical evidence of record shows that the Veteran was first seen for treatment of his sleep apnea symptoms at a VA Medical Center in 1997.  He was diagnosed with sleep apnea by sleep study and was placed on a Continuous Positive Airway Pressure device (CPAP) and has continued to be followed for sleep apnea at the VA Medical Center since that time.  

Of record are multiple statements from the Veteran's fellow Marines.  In those statements it was reported that the Veteran had significant issues with snoring while in active service and that he was witnessed to regularly stop breathing while he was sleeping during active service.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran's fellow Marines are competent to report that they witnessed the Veteran experience symptoms of sleep apnea.  Moreover, the Board finds the Veteran's fellow Marines credible.

The Veteran submitted a July 2009 letter from the New Mexico Center for Sleep Medicine, in which it was reported that the Veteran sleep apnea was possibly related to the drainage of a peritonsillar abscess while the Veteran was in active service.

In a June 2010 statement, the Veteran's former commanding officer, having now become a medical doctor, reported that based on his knowledge of the Veteran's symptoms in service and a review of his medical records, the Veteran's sleep apnea was present during active service.   

At a January 2011 VA examination, the examiner confirmed the diagnosis of sleep apnea, but was unable to provide an opinion as to whether the Veteran's sleep apnea was caused by or the result of in-service peritonsillar abscess removal without resorting to speculation.  The examiner noted that the Veteran had other risk factors for developing sleep apnea and that the original sleep study report diagnosing sleep apnea was not of record.  As the examiner was unable to provide an opinion without resorting to speculation, that cannot be used as evidence against the claim. 

The Veteran has competently reported that he first experienced symptoms of sleep apnea in active service and has continued to experience symptoms since his separation and the Board has found those statements credible.  The Veteran's fellow Marines have competently reported that they observed the Veteran experience symptoms of sleep apnea while in active service and those statements have been found credible.  The Veteran was diagnosed with sleep apnea in 1997.  The Veteran has provided two medical opinions linking his current diagnosis of sleep apnea to his active service and there is no probative opinion to the contrary.  The Board finds that June 2010 medical opinion from the former commanding officer to be the most persuasive medical evidence regarding etiology in this case and that opinion found the sleep apnea was present during service.

Accordingly, the Board finds that the evidence supports the claim and entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  
Left Knee Scar

The Veteran has asserted that he had a cyst removed from his left knee while in active service and that the scar resulting from the cyst removal is depressed and painful.  A review of the service medical records shows that in March 1986, the Veteran was seen for complaints of a painful lump at the anterior medial aspect of the left knee.  In April 1986, the lump was removed.  At the time of his December 1987 separation examination, the Veteran was noted to have scaring on his left knee.  

As the Veteran has a cyst removed from his left knee in service and was noted to have residual scarring at separation, the Board finds that the evidence supports the claim and entitlement to service connection for a left knee scar status post cyst removal is warranted.  38 U.S.C.A. § 5107(b) (West 2002);Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  

Facial Scarring

The Veteran has asserted that he has facial scarring as a result of acne vulgaris during active service.  He reported that his acne vulgaris was exacerbated by the humid weather and that he got infected boils on his face that resulted in scarring.  

A review of the service medical records shows that at the time of his January 1984 enlistment examination, the Veteran was noted to have facial scars.   The cause of the pre-existing facial scars was not noted on the enlistment examination report.   Nor was the Veteran noted to have a history of any kind of acne, or acne vulgaris, that existed prior to active service.  Therefore, facial scarring existed prior to active service as it was noted at entry.  The presumption of soundness did not attach as to facial scarring.  However, there is no indication that acne vulgaris existed prior to the Veteran's active service.  Regardless, there is no indication from the January 1984 enlistment examination as to the severity of the facial scarring at the time of entrance into active service.

Further review of the Veteran's service medical records shows that he was treated numerous times while in active service for symptoms of red, painful, and swollen acne along his jaw and on his neck.  The Veteran was diagnosed with acne vulgaris.  He was put on a shaving profile in an attempt to alleviate his symptoms, but he continued to have flare-ups of acne vulgaris throughout his active service.  It appears as though the Veteran's acne vulgaris caused scarring, as the Veteran was ultimately referred to dermatology to determine whether he was a candidate for scar removal.  There is no indication he had any scar removal procedures while in active service.  At the December 1987 separation examination, it was noted that he had multiple facial scars.  The severity of the scarring was not noted.  The Veteran continued to experience flare-ups of acne vulgaris during his second period of active service.  In March 1991, the Veteran was seen for treatment of red and swollen acne vulgaris that was noted to be exacerbated by the weather conditions. 

Based on the fact that the extent and severity of the Veteran's facial scarring at entrance into active service cannot be determined and the fact that the Veteran received extensive treatment for acne vulgaris during active service, the Board finds that a determination that the Veteran did not incur additional facial scarring while in active service cannot be made.  There is no clear and unmistakable evidence that would rebut a presumption of aggravation as the evidence shows an increase in severity of facial scarring during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for aggravation of facial scarring during service is warranted.  38 U.S.C.A. § 5107(b) (West 2002);Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been presented, and reopening of the claim of entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for left knee scar status post cyst removal is granted.  

Entitlement to service connection for aggravation of facial scarring is granted.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran has reported that he has been told by his doctors that both his CAD and his migraines are caused or chronically worsened by service-connected sleep apnea. The Veteran has not been provided a VA examination of either of those disabilities.  Therefore, the Board finds that the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of any CAD and migraines, to include whether they were caused or chronically worsened by service-connected sleep apnea.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to the remaining issues on appeal.  

Finally, the Board notes that further development is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.159, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2002).

2.  Identify and obtain any outstanding pertinent treatment records not already of record in the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any coronary artery disease.  The examiner must review the claims file and should must note that review in the report.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that coronary artery disease was caused by service-connected sleep apnea.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that coronary artery disease has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected sleep apnea The rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any migraines.  The examiner must review the claims file and should must note that review in the report.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that migraines are related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that migraines are caused by service-connected sleep apnea.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that migraines have been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected sleep apnea.  The rationale for all opinions expressed should be provided.

5.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


